OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-06106 Pioneer Mid Cap Value Fund (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: October 31 Date of reporting period: January 31, 2013 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5under the Investment Company Act of 1940 (17 CFR 270.30b-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. Pioneer Mid Cap Value Fund Schedule of Investments 1/31/13 Shares Value COMMON STOCKS - 100.9% Energy - 11.8% Oil & Gas Drilling - 1.8% Ensco Plc $ Oil & Gas Equipment & Services - 3.1% National Oilwell Varco, Inc. $ Oil States International, Inc. * Weatherford International, Ltd./Switzerland * $ Oil & Gas Exploration & Production - 4.5% Marathon Oil Corp. $ Noble Energy, Inc. Plains Exploration & Production Co. * $ Oil & Gas Refining & Marketing - 2.4% Marathon Petroleum Corp. * $ Valero Energy Corp. $ Total Energy $ Materials - 6.8% Diversified Chemicals - 3.2% Eastman Chemical Co. $ LyondellBasell Industries NV $ Fertilizers & Agricultural Chemicals - 0.5% The Mosaic Co. $ Metal & Glass Containers - 1.3% Crown Holdings, Inc. * $ Steel - 1.0% Nucor Corp. $ Paper Products - 0.8% International Paper Co. $ Total Materials $ Capital Goods - 8.5% Building Products - 0.7% Owens Corning * $ Construction & Engineering - 1.5% Fluor Corp. $ Electrical Components & Equipment - 1.7% Eaton Corp Plc $ Construction & Farm Machinery & Heavy Trucks - 1.8% Joy Global, Inc. $ PACCAR, Inc. $ Industrial Machinery - 2.8% Pentair, Ltd. $ SPX Corp. Stanley Black & Decker, Inc. $ Total Capital Goods $ Commercial Services & Supplies - 1.4% Human Resource & Employment Services - 1.4% Robert Half International, Inc. $ Total Commercial Services & Supplies $ Transportation - 1.3% Airlines - 1.3% Southwest Airlines Co. $ Total Transportation $ Consumer Durables & Apparel - 1.9% Housewares & Specialties - 1.9% Jarden Corp. $ Total Consumer Durables & Apparel $ Consumer Services - 1.4% Hotels, Resorts & Cruise Lines - 1.4% Wyndham Worldwide Corp. $ Total Consumer Services $ Retailing - 6.0% Department Stores - 1.5% Macy's, Inc. $ Apparel Retail - 1.4% Ross Stores, Inc. $ Computer & Electronics Retail - 1.6% Rent-A-Center, Inc. * $ Specialty Stores - 1.5% Sally Beauty Holdings, Inc. * $ Total Retailing $ Food, Beverage & Tobacco - 5.4% Distillers & Vintners - 0.4% Constellation Brands, Inc. * $ Soft Drinks - 0.5% Coca-Cola Enterprises, Inc. $ Agricultural Products - 1.5% Ingredion, Inc. $ Packaged Foods & Meats - 3.0% Campbell Soup Co. $ ConAgra Foods, Inc. Green Mountain Coffee Roasters, Inc. * $ Total Food, Beverage & Tobacco $ Health Care Equipment & Services - 3.3% Health Care Equipment - 2.0% CareFusion Corp. * $ Zimmer Holdings, Inc. $ Managed Health Care - 1.3% Cigna Corp. $ Humana, Inc. $ Total Health Care Equipment & Services $ Pharmaceuticals, Biotechnology & Life Sciences - 4.1% Pharmaceuticals - 4.1% Actavis, Inc. * $ Hospira, Inc. * Jazz Pharmaceuticals Plc * $ Total Pharmaceuticals, Biotechnology & Life Sciences $ Banks - 6.5% Regional Banks - 6.5% CIT Group, Inc. * $ First Republic Bank M&T Bank Corp. PNC Financial Services Group, Inc. Regions Financial Corp. SunTrust Banks, Inc. $ Total Banks $ Diversified Financials - 6.9% Consumer Finance - 3.1% Capital One Financial Corp. $ Discover Financial Services $ Asset Management & Custody Banks - 3.8% Ameriprise Financial, Inc. $ Invesco, Ltd. Walter Investment Management Corp. * $ Total Diversified Financials $ Insurance - 5.9% Insurance Brokers - 2.1% Aon Plc * $ Willis Group Holdings Plc $ Life & Health Insurance - 1.4% Unum Group $ Property & Casualty Insurance - 2.4% The Allstate Corp. $ The Progressive Corp. $ Total Insurance $ Real Estate - 10.2% Diversified REIT's - 1.4% Duke Realty Corp. $ Office REIT's - 2.5% BioMed Realty Trust, Inc. $ Boston Properties, Inc. $ Residential REIT's - 2.0% American Campus Communities, Inc. $ Home Properties, Inc. $ Retail REIT's - 1.6% Kimco Realty Corp. $ Specialized REIT's - 2.7% HCP, Inc. $ Pebblebrook Hotel Trust $ Total Real Estate $ Software & Services - 2.7% Data Processing & Outsourced Services - 0.5% Fidelity National Information Services, Inc. $ Application Software - 1.5% Nuance Communications, Inc. * $ Systems Software - 0.7% Symantec Corp. * $ Total Software & Services $ Technology Hardware & Equipment - 2.1% Communications Equipment - 0.5% Juniper Networks, Inc. * $ Computer Storage & Peripherals - 1.6% SanDisk Corp. * $ Total Technology Hardware & Equipment $ Semiconductors & Semiconductor Equipment - 4.3% Semiconductor Equipment - 0.6% Applied Materials, Inc. $ Semiconductors - 3.7% Analog Devices, Inc. $ Xilinx, Inc. $ Total Semiconductors & Semiconductor Equipment $ Telecommunication Services - 1.4% Integrated Telecommunication Services - 1.4% CenturyLink, Inc. $ Total Telecommunication Services $ Utilities - 9.0% Electric Utilities - 6.5% American Electric Power Co., Inc. $ Northeast Utilities Pinnacle West Capital Corp. PNM Resources, Inc. PPL Corp. $ Gas Utilities - 1.2% AGL Resources, Inc. $ Multi-Utilities - 1.3% Ameren Corp. $ Total Utilities $ TOTAL COMMON STOCKS (Cost $935,074,973) $ Principal Amount ($) TEMPORARY CASH INVESTMENTS - 0.8% Repurchase Agreements - 0.8% TD Securities, Inc., 0.11%, dated 1/31/13, repurchase price of $8,325,000 plus accrued interest on 2/1/13 collateralized by $8,491,505 U.S. Treasury Note, 2.625%, 12/31/14 $ TOTAL TEMPORARY CASH INVESTMENTS (Cost $8,325,000) $ TOTAL INVESTMENT IN SECURITIES - 101.7% (Cost $943,399,973) (a) $ OTHER ASSETS & LIABILITIES - (1.7)% $ TOTAL NET ASSETS - 100.0% $ * Non-income producing security. (a) At January 31, 2013, the net unrealized gain on investments based on cost for federal income tax purposes of $944,578,848 was as follows: Aggregate gross unrealized gain for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized loss for all investments in which there is an excess of tax cost over value Net unrealized gain $ Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments) Generally, equity securities are categorized as Level 1, fixed income securities and senior loans as Level 2 and securities valued using fair value methods (other than prices supplied by independent pricing services) are categorized as Level 3. See Notes to Financial Statements - Note 1A. The following is a summary of the inputs used as of January 31, 2013, in valuing the Fund's assets: Level 1 Level2 Level3 Total Common Stocks $ $
